Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3-4, 24, and 33-34) in the reply filed on 11/02/21 is acknowledged. Applicant added new claims 46-49 which are dependent on claim 1 and are included in the elected group. 
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 2, 5-23, 25-32, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3-4, 24, 33-34, and 46-49 are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/09/20; 11/20/20; and 11/05/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, on Page 7, [0067], the recitation of “Values base on” is incomplete.
Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, lines 2-3, the phrase “from the range of” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "wherein one or more additional components" in lines 1-2. Claim 4 is dependent on claim 1. However, claim 1 does not recite any “additional components.” There is insufficient antecedent basis for this limitation in the claim. It is recommended that claim 4 be dependent on claim 3.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 24, 33, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Asgari (US 2008/0249638 A1) in view of Mueller et al. (US 2015/0080998 A1).
Instant claim 1 is drawn to a biodegradable sponge comprising: a magnesium alloy comprising magnesium having an amount selected from the range of 96% to 97.3%, aluminum having an amount selected from the range of 3% to 3.5% and zinc having an amount selected from the range of 0.8% to 1.2%; wherein said biodegradable sponge is characterized by a porosity selected over the range of 50% to 87%; and having Young's modulus selected from the range of 8 GPa to 29 GPa.
Asgari discloses a biodegradable therapeutic implant for bone or cartilage repair wherein the implant comprises “a matrix forming an open-celled structure having a plurality of interconnected spaces, whereas the channels of the matrix are substantially completely filled with metallic material particles, and wherein at least one of the metallic material or the matrix material is at least partially degradable in-vivo” (Abstract, [0013], and claims 1-4, 6-11, 17, 23, 30, 32, 38). “The implant may form a structure, wherein the interconnected channels/pores define a spongy or trabecular open-spaced lattice structure of interconnecting spaces or channels within the matrix material” ([0014]). Asgari teaches that “… the matrix may form an open porous structure that has a bulk volume porosity of about 10-90%, preferably from about 30% to 80% and more preferably from 50% to 80%, and which is substantially completely filled with metallic material particles” ([0043]). The biodegradable metal particles include magnesium alloys ([0056]), wherein the magnesium alloys comprise more than about 90% of Mg 
Asgari does not expressly disclose a magnesium alloy comprising magnesium having an amount selected from the range of 96% to 97.3%, aluminum having an amount selected from the range of 3% to 3.5%, and zinc having an amount selected from the range of 0.8% to 1.2%.
Mueller et al. disclose a biodegradable implant formed from a magnesium alloy having improved mechanical and electrochemical properties wherein the implant includes an orthopedic implant and a dental implant (claims 1 and 14-15). The Mg alloy comprises less than or equal to 2.0% by weight of Zn, 2.0 to 8.0% by weight of Al and more preferably 3.0 to 6.0% by weight of Al, the remainder being magnesium which contains impurities in a total amount of no more than 0.0063% by weight  ([0030]-[0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a biodegradable therapeutic implant for bone or cartilage repair which comprises a porous, spongy structure of open cells with interconnected spaces and a magnesium alloy which contains about 10-98 wt% of Mg and about 0-12 wt% of other metals such as Zn and Al, wherein the implant provides a Young’s modulus corresponding to cortical natural bone preferably in the range of from et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do use the magnesium alloy taught by Mueller et al. in place of the magnesium alloy taught by Asgari because the simple substitution of one known element for another to obtain predictable results is obvious. Please see MPEP 2141. Furthermore, one of ordinary skill in the art would have been motivated to use the magnesium alloy taught by Mueller et al. since use of this magnesium alloy provides several advantages, including corrosion resistance and deformability of the magnesium matrix of the implant which ensures that the “implant is able to absorb multiaxial permanent load without fracture or cracking, and the implant can also benefit from the magnesium matrix for decomposition triggered by the physiological liquids” ([0033]), “increasing the tensile strength and proof stress, as well as reducing the mechanical asymmetry so as to adjust the degradation rate of the implants” ([0029]), and improved mechanical properties ([0042], [0043] and claim 1). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 Regarding instant claim 1, the limitation of a magnesium alloy comprising magnesium having an amount selected from the range of 96% to 97.3% would have been obvious over the alloy which contains an overlapping amount of more than about 90% of Mg ([0057]), and about 10-98 wt% of Mg ([0058]), as taught by Asgari. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 1, the limitation of a magnesium alloy comprising aluminum having an amount selected from the range of 3% to 3.5% would have been obvious over the magnesium alloy which contains about 0-12 wt% of other metals ([0058]), wherein the other metals in the alloy include Al ([0056]), as taught by Asgari, in view of the overlapping amount of 2.0 to 8.0% by weight of Al and more preferably 3.0 to 6.0% by weight of Al ([0031]), as taught by Mueller et al. Please see MPEP 2144.05.
Regarding instant claim 1, the limitation of a magnesium alloy comprising zinc having an amount selected from the range of 0.8% to 1.2% would have been obvious over the magnesium alloy which contains about 0-12 wt% of other metals ([0058]), wherein the other metals in the alloy include Zn ([0056]), as taught by Asgari, in view of the overlapping amount of less than or equal to 2.0% by weight of Zn ([0031]), as taught by Mueller et al. Please see MPEP 2144.05.

Regarding instant claim 1, the limitation of the biodegradable sponge having Young's modulus selected from the range of 8 GPa to 29 GPa would have been obvious over the Young’s modulus of about 15 to about 30 GPa, preferably from about 18 to 28 GPa, more preferably from about 22 to 27 GPa ([0047]), as taught by Asgari. Please see MPEP 2144.05.
Regarding instant claim 24, the limitation of the biodegradable sponge being biocompatible would have been obvious over the biodegradable therapeutic implant for bone or cartilage repair which comprises a porous, spongy structure of open cells with interconnected spaces, (Abstract, [0013], [0014], and claims 1-4, 6-11, 17, 23, 30, 32, 38), and the term “biodegradable” which includes any biocompatible material which can be removed in-vivo, e.g., by biocorrosion or biodegradation ([0033]), as taught by Asgari.
Instant claim 33, which recites the limitation of the biodegradable sponge being generated by infiltration and salt fluxing, set forth in the form of a product-by-process claim, which is considered a product claim by the Office. Applicant is reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d et al. ([0031]). Please see MPEP 2113. The product-by-process recitation does not add any limitations that affect patentability.
Regarding instant claim 46, the limitation of a porosity selected over the range of 50% to 80% would have been obvious over the porosity of 50% to 80% ([0043]), as taught by Asgari. 
Regarding instant claim 47, the limitation of a pore sizes selected from the range 300 µm and 1200 µm would have been obvious over the overlapping range of pore sizes of about 200 micrometer to 1000 µm ([0043]), as taught by Asgari.
Regarding instant claim 48, the limitation of an open cell structure with interconnected pores would have been obvious over the open porous structure and interconnected pores ([0043]), as taught by Asgari.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Asgari (US 2008/0249638 A1) in view of Mueller et al. (US 2015/0080998 A1) and further in view of Gerold (US 2010/0082092 A1).
Instant claim 3 is drawn to the biodegradable sponge of claim 1 wherein said magnesium alloy further comprises one or more additional components selected from the group of potassium, calcium and manganese.

The teachings of Asgari and Mueller et al. are discussed above.
Asgari and Mueller et al. do not expressly disclose the additional components selected from the group of potassium, calcium and manganese, as recited in instant claim 3; or the amount of 0.01% to 0.05%, as recited in instant claim 4. 
Gerold teaches an implant made of a biodegradable magnesium alloy which contains impurities in an amount of up to a total of 0.3% by weight (Abstract and claim 1). The impurities include Mn (manganese) at 0.05% by weight ([0055]-[0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a biodegradable therapeutic implant for bone or cartilage repair which comprises a porous, spongy structure of open cells with interconnected spaces and a magnesium alloy which contains about 10-98 wt% of Mg and about 0-12 wt% of other metals such as Zn and Al, wherein the implant provides a Young’s modulus corresponding to cortical natural bone preferably in the range of from about 18 to 28 GPa, and more preferably from about 22 to 27 GPa, as taught by Asgari, in view of the Mg alloy used in a biodegradable implant, which comprises less than or equal to 2.0% by weight of Zn, 2.0 to 8.0% by weight of Al and more preferably 3.0 to 6.0% by weight of Al, as taught by Mueller et al.,  further in view of the biodegradable 
One of ordinary skill in the art would have been motivated to combine the teachings of Gerold with those of Asgari and Mueller et al. because of the improvements regarding processability and mechanical properties of the material, such as strength, ductility, and strain hardening ([0015]), as well as being more economical ([0040]), and improved corrosion performance ([0046]), as taught by Gerold. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional biodegradable implant comprising a magnesium alloy having the magnesium content taught by Asgari, the aluminum and zinc content taught by Mueller et al., and the additional component manganese in the amount taught by Gerold. 
Regarding instant claims 3-4, the limitations of manganese in the range of 0.01% to 0.05% would have been obvious over the Mn (manganese) at 0.05% by weight ([0055]-[0056]), as taught by Gerold. The upper limit of the claimed range, i.e., 0.05%, is taught by Gerold.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari (US 2008/0249638 A1) in view of Mueller et al. (US 2015/0080998 A1) and further in view of Tomantschger et al. (US 2016/0038653 A1).
Instant claim 34 is drawn to the biodegradable sponge of claim 1, wherein said biodegradable sponge has a tensile strength selected from the range of 5 MPa to 20 MPa. 
 The teachings of Asgari and Mueller et al. are discussed above.
et al. do not expressly disclose a tensile strength selected from the range of 5 MPa to 20 MPa, as recited in instant claim 34. 
Tomantschger et al. teach an in vivo biodegradable medical implant comprising metallic materials (Abstract). The medical implant comprises from 5 to 99% magnesium ([0024] and [0030]). Magnesium alloys which are in vivo degradable in the body ([0116]) and magnesium alloy foil (97Mg-3Al-1Zn) ([0135]) are disclosed. The metallic matrix deposit has an ultimate tensile strength of 20 MPa ([0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a biodegradable therapeutic implant for bone or cartilage repair which comprises a porous, spongy structure of open cells with interconnected spaces and a magnesium alloy which contains about 10-98 wt% of Mg and about 0-12 wt% of other metals such as Zn and Al, wherein the implant provides a Young’s modulus corresponding to cortical natural bone preferably in the range of from about 18 to 28 GPa, and more preferably from about 22 to 27 GPa, as taught by Asgari, in view of the Mg alloy used in a biodegradable implant, which comprises less than or equal to 2.0% by weight of Zn, 2.0 to 8.0% by weight of Al and more preferably 3.0 to 6.0% by weight of Al, as taught by Mueller et al.,  further in view of the in vivo biodegradable medical implant comprising metallic materials such as magnesium alloy foil (97Mg-3Al-1Zn), wherein the metallic matrix deposit has an ultimate tensile strength of 20 MPa, as taught by Tomantschger et al., and produce the instant invention.
et al. since this is taught to be suitable for use in an in vivo biodegradable medical implant which does not result in local or systemic toxicity (Tomantschger et al. – [0035]). 
Regarding instant claim 34, the limitation of the tensile strength of 5 MPa to 20 MPa would have been obvious over the ultimate tensile strength of 20 MPa ([0103]), as taught by Tomantschger et al. The upper limit of the claimed range, i.e., 20 MPa is taught by Tomantschger et al.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari (US 2008/0249638 A1) in view of Mueller et al. (US 2015/0080998 A1) and further in view of Grohowski, JR. (US 2014/0195001A1).
Instant claim 49 is drawn to the biodegradable sponge of claim 1, comprising ellipsoidal pores. 
 The teachings of Asgari and Mueller et al. are discussed above.
Asgari and Mueller et al. do not expressly disclose ellipsoidal pores as recited in instant claim 49. 
Grohowski teaches high strength implantable devices (Abstract). The implant contains a textured portion which has interconnected porosity, a porous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a biodegradable therapeutic implant for bone or cartilage repair which comprises a porous, spongy structure of open cells with interconnected spaces and a magnesium alloy which contains about 10-98 wt% of Mg and about 0-12 wt% of other metals such as Zn and Al, wherein the implant provides a Young’s modulus corresponding to cortical natural bone preferably in the range of from about 18 to 28 GPa, and more preferably from about 22 to 27 GPa, as taught by Asgari, in view of the Mg alloy used in a biodegradable implant, which comprises less than or equal to 2.0% by weight of Zn, 2.0 to 8.0% by weight of Al and more preferably 3.0 to 6.0% by weight of Al, as taught by Mueller et al.,  further in view of the implant containing a porous biocompatible metal material wherein the pores have an oblong or elongated shape, as taught by Grohowski, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so because all the references are drawn to implants which contain biocompatible porous metals; and it is obvious to combine prior art elements according to known method to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to prepare the biodegradable sponge of Asgari and prepare oblong or 
Regarding instant claim 49, the limitation of the ellipsoidal pores would have been obvious over the oblong or elongated pores ([0052]), as taught by Grohowski. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615